

114 S1469 IS: FISA Reform Act of 2015
U.S. Senate
2015-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1469IN THE SENATE OF THE UNITED STATESMay 23, 2015Mrs. Feinstein (for herself, Mr. King, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the
			 Foreign Intelligence Surveillance Act of 1978 and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the FISA Reform Act of 2015.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Amendments to the Foreign Intelligence Surveillance Act of 1978. TITLE I—FISA business records reforms Sec. 101. Additional requirements for call detail records. Sec. 102. Emergency authority. Sec. 103. Prohibition on bulk collection of tangible things. Sec. 104. Judicial review of minimization procedures for the production of tangible things. Sec. 105. Liability protection. Sec. 106. Compensation for assistance. Sec. 107. Definitions. Sec. 108. Effective date. Sec. 109. Rule of construction. TITLE II—FISA pen register and trap and trace device reform Sec. 201. Prohibition on bulk collection. Sec. 202. Privacy procedures. TITLE III—National Security Letter reform Sec. 301. Prohibition on bulk collection. TITLE IV—FISA transparency and reporting requirements Sec. 401. Additional reporting on orders requiring production of business records; business records compliance reports to Congress. Sec. 402. Consolidation of congressional oversight provisions. Sec. 403. Submission of reports. TITLE V—Other provisions Sec. 501. Unauthorized Disclosure or Removal of Certain Classified Information. Sec. 502. Appointment of amicus curiae. Sec. 503. Emergencies involving non-United States persons. Sec. 504. Periodic review of intelligence community procedures for the acquisition, retention, and dissemination of intelligence. Sec. 505. Preservation of treatment of non-United States persons traveling outside United States as agents of foreign powers. Sec. 506. Improvement to investigations of international proliferation of weapons of mass destruction. Sec. 507. Sunset of access to business records, authority for roving surveillance, and individual terrorists as agents of foreign powers. Sec. 508. Restoration of authority for access to business records, roving surveillance, and individual terrorists as agents of foreign powers.  2.Amendments to the Foreign Intelligence Surveillance Act of 1978Except as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or a repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.).
		IFISA business records reforms
			101.Additional requirements for call detail records
 (a)ApplicationSection 501(b) (50 U.S.C. 1861(b)) is amended— (1)in paragraph (1)(B), by striking and at the end;
 (2)in paragraph (2)— (A)in subparagraph (A)—
 (i)in the matter preceding clause (i), by striking a statement and inserting in the case of an application other than an application described in subparagraph (C) (including an application for the production of call detail records other than in the manner described in subparagraph (C)), a statement; and
 (ii)in clause (iii), by striking and at the end; (B)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (D), respectively; and
 (C)by inserting after subparagraph (B) (as so redesignated) the following new subparagraph:  (C)(i)in the case of an application for the production on an ongoing basis of call detail records created before, on, or after the date of the application relating to an authorized investigation (other than a threat assessment) conducted in accordance with subsection (a)(2) to protect against international terrorism a statement of facts showing that—
 (I)there are reasonable grounds to believe that the call detail records sought to be produced based on the specific selection term required under subparagraph (A) are relevant to such investigation; and
 (II)there is a reasonable, articulable suspicion that such specific selection term is associated with a foreign power or an agent of a foreign power or an individual engaged in international terrorism or activities in preparation therefor; and
 (3)by adding at the end the following:  (3)may include a request for an order that requires each recipient of the order under this section to retain the call detail records for up to 24 months from the date the call detail record was initially generated—
 (A)if the request includes a certification made by the Director of the Federal Bureau of Investigation that the Government has reason to believe that the recipient of the order being applied for is not retaining call detail records for a period of up to 24 months and that the absence of call detail records for that period of time is resulting in, or is reasonably likely to result in, the loss of foreign intelligence information relevant to an authorized investigation; and
 (B)if the order provides that call detail records retained solely for purposes of complying with an order under this section may only be produced pursuant to an order under this section.
								.
 (b)OrderSection 501(c)(2) (50 U.S.C. 1861(c)(2)) is amended— (1)in subparagraph (D), by striking ; and and inserting a semicolon;
 (2)in subparagraph (E), by striking the period and inserting ; and; and (3)by adding at the end the following new subparagraph:
						
 (F)in the case of an application described in subsection (b)(2)(C), shall— (i)authorize the production on a daily basis of call detail records for a period not to exceed 180 days;
 (ii)provide that an order for such production may be extended upon application under subsection (b) and the judicial finding under paragraph (1);
 (iii)provide that the Government may require the prompt production of a first set of call detail records using the specific selection term that satisfies the standard required under subsection (b)(2)(C)(ii);
 (iv)provide that the Government may require the prompt production of a second set of call detail records using session-identifying information or a telephone calling card number identified by the specific selection term used to produce call detail records under clause (iii);
 (v)provide that, when produced, such records be in a form that will be useful to the Government; (vi)direct each person the Government directs to produce call detail records under the order to furnish the Government forthwith all information, facilities, or technical assistance necessary to accomplish the production in such a manner as will protect the secrecy of the production and produce a minimum of interference with the services that such person is providing to each subject of the production; and
 (vii)shall direct the Government to— (I)adopt minimization procedures that require the prompt destruction of all call detail records produced under the order that the Government determines are not foreign intelligence information; and
 (II)destroy all call detail records produced under the order as prescribed by such procedures.. 102.Emergency authority (a)AuthoritySection 501 (50 U.S.C. 1861) is amended by adding at the end the following new subsection:
					
						(i)Emergency authority for production of tangible things
 (1)Notwithstanding any other provision of this section, the Attorney General may require the emergency production of tangible things if the Attorney General—
 (A)reasonably determines that an emergency situation requires the production of tangible things before an order authorizing such production can with due diligence be obtained;
 (B)reasonably determines that the factual basis for the issuance of an order under this section to approve such production of tangible things exists;
 (C)informs, either personally or through a designee, a judge having jurisdiction under this section at the time the Attorney General requires the emergency production of tangible things that the decision has been made to employ the authority under this subsection; and
 (D)makes an application in accordance with this section to a judge having jurisdiction under this section as soon as practicable, but not later than 7 days after the Attorney General requires the emergency production of tangible things under this subsection.
 (2)If the Attorney General authorizes the emergency production of tangible things under paragraph (1), the Attorney General shall require that the minimization procedures required by this section for the issuance of a judicial order be followed.
 (3)In the absence of a judicial order approving the production of tangible things under this subsection, the production shall terminate when the information sought is obtained, when the application for the order is denied, or after the expiration of 7 days from the time the Attorney General begins requiring the emergency production of such tangible things, whichever is earliest.
 (4)A denial of the application made under this subsection may be reviewed as provided in section 103. (5)If such application for approval is denied, or in any other case where the production of tangible things is terminated and no order is issued approving the production, no information obtained or evidence derived from such production shall be received in evidence or otherwise disclosed in any trial, hearing, or other proceeding in or before any court, grand jury, department, office, agency, regulatory body, legislative committee, or other authority of the United States, a State, or political subdivision thereof, and no information concerning any United States person acquired from such production shall subsequently be used or disclosed in any other manner by Federal officers or employees without the consent of such person, except with the approval of the Attorney General if the information indicates a threat of death or serious bodily harm to any person.
 (6)The Attorney General shall assess compliance with the requirements of paragraph (5).. (b)Conforming amendmentSection 501(d) (50 U.S.C. 1861(d)) is amended—
 (1)in paragraph (1)— (A)in the matter preceding subparagraph (A), by striking pursuant to an order and inserting pursuant to an order issued or an emergency production required;
 (B)in subparagraph (A), by striking such order; and inserting such order or such emergency production;; and (C)in subparagraph (B), by striking the order; and inserting the order or the emergency production;; and
 (2)in paragraph (2)— (A)in subparagraph (A), by striking an order and inserting an order or emergency production; and
 (B)in subparagraph (B), by striking an order and inserting an order or emergency production. 103.Prohibition on bulk collection of tangible things (a)ApplicationSection 501(b)(2) (50 U.S.C. 1861(b)(2)), as amended by section 101(a) of this Act, is further amended by inserting before subparagraph (B), as redesignated by such section 101(a) of this Act, the following new subparagraph:
					
 (A)a specific selection term to be used as the basis for the production of the tangible things sought;. (b)OrderSection 501(c) (50 U.S.C. 1861(c)) is amended—
 (1)in paragraph (2)(A), by striking the semicolon and inserting , including each specific selection term to be used as the basis for the production;; and (2)by adding at the end the following new paragraph:
						
 (3)No order issued under this subsection may authorize the collection of tangible things without the use of a specific selection term that meets the requirements of subsection (b)(2)..
					104.Judicial review of minimization procedures for the production of tangible things
				(a)Minimization procedures
 (1)Judicial reviewSection 501(c)(1) (50 U.S.C. 1861(c)(1)) is amended by inserting after subsections (a) and (b) the following: and that the minimization procedures submitted in accordance with subsection (b)(2)(D) meet the definition of minimization procedures under subsection (g).
 (2)Rule of constructionSection 501(g) (50 U.S.C. 1861(g)) is amended by adding at the end the following new paragraph:  (3)Rule of constructionNothing in this subsection shall limit the authority of the court established under section 103(a) to impose additional, particularized minimization procedures with regard to the production, retention, or dissemination of nonpublicly available information concerning unconsenting United States persons, including additional, particularized procedures related to the destruction of information within a reasonable time period..
 (3)Technical and conforming amendmentSection 501(g)(1) (50 U.S.C. 1861(g)(1)) is amended— (A)by striking Not later than 180 days after the date of the enactment of the USA PATRIOT Improvement and Reauthorization Act of 2005, the and inserting The; and
 (B)by inserting , and update as appropriate, after adopt. (b)OrdersSection 501(f)(2) (50 U.S.C. 1861(f)(2)) is amended—
 (1)in subparagraph (A)(i)— (A)by striking that order and inserting the production order or any nondisclosure order imposed in connection with the production order; and
 (B)by striking the second sentence; and (2)in subparagraph (C)—
 (A)by striking clause (ii); and (B)by redesignating clause (iii) as clause (ii).
 105.Liability protectionSection 501(e) (50 U.S.C. 1861(e)) is amended to read as follows:  (e)(1)No cause of action shall lie in any court against a person who—
 (A)produces tangible things or provides information, facilities, or technical assistance pursuant to an order issued or an emergency production required under this section;
 (B)in good faith, retains call detail records under an order pursuant to this section; or (C)otherwise provides technical assistance to the Government under this section or to implement this section.
 (2)A production or provision of information, facilities, or technical assistance or the retention of call detail records described in paragraph (1) shall not be deemed to constitute a waiver of any privilege in any other proceeding or context..
 106.Compensation for assistanceSection 501 (50 U.S.C. 1861), as amended by section 102 of this Act, is further amended by adding at the end the following new subsection:
				
 (j)CompensationThe Government shall compensate a person for reasonable expenses incurred for— (1)producing tangible things or providing information, facilities, or assistance in accordance with an order issued with respect to an application described in subsection (b)(2)(C) or an emergency production under subsection (i) that, to comply with subsection (i)(1)(D), requires an application described in subsection (b)(2)(C); or
 (2)otherwise providing technical assistance to the Government under this section or to implement this section..
			107.Definitions
 (a)In generalTitle V (50 U.S.C. 1861 et seq.), is amended by adding at the end the following:  503.DefinitionsIn this title:
 (1)Call detail recordThe term call detail record— (A)means session identifying information (including originating or terminating telephone number, International Mobile Subscriber Identity number, or International Mobile Station Equipment Identity number), a telephone calling card number, or the time or duration of a call; and
 (B)does not include— (i)the contents of any communication (as defined in section 2510(8) of title 18, United States Code);
 (ii)the name, address, or financial information of a subscriber or customer; or (iii)cell site or global position system location information.
 (2)Electronic communication serviceThe term electronic communication service has the meaning given that term in section 2510 of title 18, United States Code. (3)Foreign intelligence informationThe term foreign intelligence information has the meaning given that term in section 101.
							(4)Specific selection term
								(A)Tangible things
 (i)In generalExcept as provided in subparagraph (B), a specific selection term is a term that specifically identifies a person, account, address, or personal device, or any other specific identifier that limits, to the greatest extent reasonably practicable, the scope of tangible things sought by the government consistent with the purpose and need to obtain foreign intelligence information.
 (ii)LimitationA specific selection term shall not permit the bulk or indiscriminate collection of tangible things, such as by solely identifying an electronic communication service provider or a provider of remote computing service, unless the provider is itself a subject of an authorized investigation, or by solely identifying a broad domestic geographic region, including the United States, a State, city, county, zip code, or area code when not used as part of a specific identifier as described in clause (i).
 (iii)Rule of constructionNothing in this paragraph shall be construed to preclude the use of multiple terms or identifiers to meet the requirements of clause (i).
 (B)Call detail record applicationsFor purposes of an application submitted under subsection (b)(2)(C), the term specific selection term means a term that specifically identifies an individual, account, or personal device.. (b)Table of contents amendmentThe table of contents in the first section is amended by adding after the item relating to section 503, as added by section 107(b), the following:
					Sec. 503. Definitions..
				108.Effective date
 (a)Effective dateThe amendments made by sections 101 through 107 shall take effect no later than the date that is 1 year after the date of the enactment of this Act as follows:
 (1)In generalThe amendments made by sections 101 through 107 shall take effect on the date that is 180 days after the date of the enactment of this Act unless the President certifies to the appropriate committees of Congress that the transition from the existing procedures for the production of business records under title V of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861 et seq.), as in effect prior to the effective date for the amendments made by section 101 through 107, to the new procedures, as amended by sections 101 through 107, is not sufficiently operational to allow the timely retrieval of foreign intelligence information from recipients of an order under section 501 of such Act.
 (2)Extension for certificationIf the President makes a certification described in paragraph (1), the amendment made by sections 101 through 107 shall take effect on the date, that may be up to 1 year after the date of the enactment of this Act, that the President determines that the transition referred to in such paragraph is sufficiently operational to allow the timely retrieval of foreign intelligence information from recipients of an order under section 501 of such Act.
 (3)Limitation on transition periodIf the President makes a certification under paragraph (1) and does not determine an effective date under paragraph (2), the amendments made by sections 101 through 107 shall take effect on the date that is 1 year after the date of the enactment of this Act.
 (b)No effect on prior authorityNothing in this Act, or any amendment made by this Act, shall be construed to alter or eliminate the authority of the Government to obtain an order under title V of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861 et seq.) as in effect on May 31, 2015, during the period ending on such effective date.
				(c)Transition
 (1)Orders in effect on May 31, 2015Notwithstanding any other provision of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) or this Act or any amendment made by this Act, any order issued or made under title V of the Foreign Intelligence Surveillance Act of 1978 and in effect on May 31, 2015, shall continue in effect until the date of the expiration of such order.
 (2)Continued applicabilityNotwithstanding any other provision of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) or this Act or any amendment made by this Act, the order entered by the court established under section 103(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(a)) on February 26, 2015, in Docket No. BR 15–24, may be extended by order of that court until the effective date established in subsection (a).
					(3)Use of information
 (A)In generalInformation acquired from the call detail records pursuant to an order issued under section 501 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861) prior to the effective date in subsection (a) may continue to be used after the effective date of this Act, subject to the limitation in subparagraph (B).
 (B)Destruction of informationAny record produced under any order entered by the court established under section 103(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(a)) on February 26 2015, in Docket No. BR 15–24, or any predecessor order for such an order shall be destroyed no later than 5 years after the date such record was initially collected. Until that time, such a record may be used in accordance with the purpose prescribed and the procedures established in such order.
 (d)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on the Judiciary and the Select Committee on Intelligence of the Senate; and
 (2)the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives
 109.Rule of constructionNothing in this Act, or any amendment made by this Act, shall be construed to authorize the production of the contents (as such term is defined in section 2510(8) of title 18, United States Code) of any electronic communication from an electronic communication service provider (as such term is defined in section 701(b)(4) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881(b)(4)) under title V of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861 et seq.).
			IIFISA pen register and trap and trace device reform
			201.Prohibition on bulk collection
 (a)ProhibitionSection 402(c) (50 U.S.C. 1842(c)) is amended— (1)in paragraph (1), by striking ; and and inserting a semicolon;
 (2)in paragraph (2), by striking the period and inserting a semicolon; and (3)by adding at the end the following new paragraph:
						
 (3)a specific selection term to be used as the basis for the use of the pen register or trap and trace device is to be attached or applied; and.
 (b)DefinitionSection 401 (50 U.S.C. 1841) is amended by adding at the end the following new paragraph:  (4)The term specific selection term has the meaning given the term in section 504..
				202.Privacy procedures
 (a)In generalSection 402 (50 U.S.C. 1842) is amended by adding at the end the following new subsection:  (h)Privacy procedures (1)In generalThe Attorney General shall ensure that appropriate policies and procedures are in place to safeguard nonpublicly available information concerning United States persons that is collected through the use of a pen register or trap and trace device installed under this section. Such policies and procedures shall, to the maximum extent practicable and consistent with the need to protect national security, include protections for the collection, retention, and use of information concerning United States persons.
 (2)Rule of constructionNothing in this subsection shall be construed to limit the authority of the court established under section 103(a) or of the Attorney General to impose additional privacy or minimization procedures with regard to the installation or use of a pen register or trap and trace device..
 (b)Emergency authoritySection 403 (50 U.S.C. 1843) is amended by adding at the end the following new subsection:  (d)Privacy proceduresInformation collected through the use of a pen register or trap and device installed under this section shall be subject to the policies and procedures required under section 402(h)..
				IIINational Security Letter reform
			301.Prohibition on bulk collection
 (a)Counterintelligence access to telephone toll and transactional recordsSection 2709(b) of title 18, United States Code, is amended in the matter preceding paragraph (1) by striking may— and inserting may, using a term that specifically identifies a person, entity, telephone number, or account as the basis for a request—.
 (b)Access to financial records for certain intelligence and protective purposesSection 1114(a)(2) of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(2)) is amended by striking the period and inserting and term that specifically identifies a customer, entity, or account to be used as the basis for the production and disclosure of financial records..
 (c)Disclosures to FBI of certain consumer records for counterintelligence purposesSection 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u) is amended— (1)in subsection (a), by striking that information, and inserting extent that information that includes a term that specifically identifies a consumer or account to be used as the basis for the production of that information,;
 (2)in subsection (b), by striking written request, and inserting written request that includes a term that specifically identifies a consumer or account to be used as the basis for the production of that information,; and
 (3)in subsection (c), by inserting , which shall include a term that specifically identifies a consumer or account to be used as the basis for the production of the information, after issue an order ex parte.
 (d)Disclosures to governmental agencies for counterterrorism purposes of consumer reportsSection 627(a) of the Fair Credit Reporting Act (15 U.S.C. 1681v(a)) is amended by striking analysis. and inserting analysis and that includes a term that specifically identifies a consumer or account to be used as the basis for the production of such information..
				IVFISA transparency and reporting requirements
			
				401.
				Additional reporting on orders requiring production of business records; business records
			 compliance reports to Congress
 Section 502(b) (50 U.S.C. 1862(b)) is amended—  (1) by redesignating paragraphs (1), (2), and (3) as paragraphs (6), (7), and (8), respectively; and
				
					(2)
 by inserting before paragraph (6) (as so redesignated) the following new paragraphs:  (1)a summary of all compliance reviews conducted by the Government for the production of tangible things under section 501;
						
							(2)
 the total number of applications described in section 501(b)(2)(B) made for orders approving requests for the production of tangible things;
						
							(3)
 the total number of such orders either granted, modified, or denied;  (4) the total number of applications described in section 501(b)(2)(C) made for orders approving requests for the production of call detail records;
 (5)the total number of such orders either granted, modified, or denied;. 402.Consolidation of congressional oversight provisions (a)Repeal of Congressional oversight provisions (1)RepealThe Foreign Intelligence Surveillance Act of 1978 is amended by striking sections 107, 108, 306, and 406 (50 U.S.C. 1807, 1808, 1826, and 1846).
					(2)Table of
 contents amendmentThe table of contents in the first section is amended by striking the items relating to sections 107, 108, 306, and 406.
					(b)Reporting requirements and congressional oversight
 (1)In generalTitle VI (50 U.S.C. 1871) is amended by striking section 601 and inserting the following:  601.DefinitionsIn this title:
								(1)Appropriate
 committees of CongressThe term appropriate committees of Congress means—
 (A)the Select Committee on Intelligence and the Committee on the Judiciary of the Senate; and
 (B)the Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of Representatives.
 (2)Electronic surveillanceThe term electronic surveillance has the meaning given that term in section 101 of this Act.
								(3)Foreign
 Intelligence Surveillance CourtThe term Foreign Intelligence Surveillance Court means the court established under section 103(a) of this Act.
								(4)Foreign
 Intelligence Surveillance Court of ReviewThe term Foreign Intelligence Surveillance Court of Review means the court established under section 103(b) of this Act.
								(5)Pen
 registerThe term pen register has the meaning given that term in section 401 of this Act.
								(6)Physical
 searchThe term physical search has the meaning given that term in section 301 of this Act.
								(7)Trap and trace
 deviceThe term trap and trace device has the meaning given that term in section 401 of this Act.
								(8)United States
 personThe term United States person has the meaning given that term in section 101 of this Act.
								602.Semiannual
				report of the Attorney General
								(a)In
				general
 (1)InformationOn a semiannual basis, the Attorney General shall submit to the appropriate committees of Congress a report pursuant to paragraph (2) concerning all electronic surveillance, physical searches, and uses of pen registers and trap and trace devices conducted under this Act.
 (2)ReportThe report required by paragraph (1) shall include the following: (A)Electronic SurveillanceThe total number of—
 (i)applications made for orders approving electronic surveillance under this Act;
 (ii)such orders either granted, modified, or denied;
 (iii)proposed applications for orders for electronic surveillance submitted pursuant to Rule 9(a) of the Rules of Procedure for the Foreign Intelligence Surveillance Court, or any successor rule, that are not formally presented in the form of a final application under Rule 9(b) of the Rules of Procedure for the Foreign Intelligence Surveillance Court, or any successor rule;
 (iv)named United States person targets of electronic surveillance;
 (v)emergency authorizations of electronic surveillance granted under this Act and the total number of subsequent orders approving or denying such electronic surveillance; and
 (vi)new compliance incidents arising from electronic surveillance under this Act.
											(B)Physical
 searchesThe total number of— (i)applications made for orders approving physical search under this Act;
 (ii)such orders either granted, modified, or denied;
 (iii)proposed applications for orders for physical searches submitted pursuant to Rule 9(a) of the Rules of Procedure for the Foreign Intelligence Surveillance Court, or any successor rule, that are not formally presented in the form of a final application under Rule 9(b) of the Rules of Procedure for the Foreign Intelligence Surveillance Court, or any successor rule;
 (iv)named United States person targets of physical searches;
 (v)emergency authorizations of physical searches granted under this Act and the total number of subsequent orders approving or denying such physical searches; and
 (vi)new compliance incidents arising from physical searches under this Act.
											(C)Pen register
 and trap and trace devicesThe total number of— (i)applications made for orders approving the use of pen registers or trap and trace devices under this Act;
 (ii)such orders either granted, modified, or denied;
 (iii)proposed applications for orders for pen registers or trap and trace devices submitted pursuant to Rule 9(a) of the Rules of Procedure for the Foreign Intelligence Surveillance Court, or any successor rule, that are not formally presented in the form of a final application under Rule 9(b) of the Rules of Procedure for the Foreign Intelligence Surveillance Court, or any successor rule;
 (iv)named United States person targets of pen registers or trap and trace devices;
 (v)emergency authorizations of the use of pen registers or trap and trace devices granted under this Act and the total number of subsequent orders approving or denying such use of pen registers or trap and trace devices; and
 (vi)new compliance incidents arising from the use of pen registers or trap and trace devices under this Act.
											(D)Compliance
 incidentsA summary of each compliance incident reported under subparagraphs (A)(vi), (B)(vi), and (C)(vi).
										(E)Significant
 legal interpretationsA summary of significant legal interpretations of this Act involving matters before the Foreign Intelligence Surveillance Court or the Foreign Intelligence Surveillance Court of Review, including interpretations presented in applications or pleadings filed with the Foreign Intelligence Surveillance Court or the Foreign Intelligence Surveillance Court of Review.
 (b)Availability to members of CongressConsistent with the rules and practices of the Senate and the House of Representatives, each report submitted pursuant to subsection (a)(2) shall be made available to every member of Congress, subject to appropriate procedures for the storage and handling of classified information.
								(c)Public report
 (1)In generalSubject to paragraph (2), the Attorney General, in consultation with the Director of National Intelligence, shall make available to the public an unclassified annual summary of the reports submitted under subsection (a) that, to the maximum extent practicable consistent with the protection of classified information, includes the information contained in the report submitted pursuant to subsection (a)(2).
 (2)Minimum requirementsIn each report made available to the public under paragraph (1), the Attorney General shall include, at a minimum, the information required under subparagraphs (A), (B), and (C) of subsection (a)(2), which may be presented as annual totals.
 (d)ConstructionNothing in this title may be construed to limit the authority and responsibility of an appropriate committee of Congress to obtain any information required by such committee to carry out its functions and duties.
								603.Availability
				of reports and submissions
 (a)Availability to members of CongressConsistent with the rules and practices of the Senate and the House of Representatives, each submission to Congress made pursuant to section 502(b), 702(l)(1), or 707 shall be made available, to every member of Congress, subject to appropriate procedures for the storage and handling of classified information.
 (b)Public reportThe Attorney General or the Director of National Intelligence, as appropriate, shall make available to the public unclassified reports that, to the maximum extent practicable consistent with the protection of classified information, include the information contained in each submission to Congress made pursuant to section 502(b), 702(l)(1), or 707..
						
							604.Public reporting by persons subject to orders
 (a)ReportingA person subject to a nondisclosure requirement accompanying an order or directive under this Act or a national security letter may, with respect to such order, directive, or national security letter, publicly report the following information using one of the following structures:
 (1)A semiannual report that aggregates the number of orders, directives, or national security letters with which the person was required to comply into separate categories of—
 (A)the number of national security letters received, reported in bands of 1000 starting with 0–999; (B)the number of customer selectors targeted by national security letters, reported in bands of 1000 starting with 0–999;
 (C)the number of orders or directives received, combined, under this Act for contents, reported in bands of 1000 starting with 0–999;
 (D)the number of customer selectors targeted under orders or directives received, combined, under this Act for contents reported in bands of 1000 starting with 0–999;
 (E)the number of orders received under this Act for noncontents, reported in bands of 1000 starting with 0–999; and
 (F)the number of customer selectors targeted under orders under this Act for noncontents, reported in bands of 1000 starting with 0–999, pursuant to—
 (i)title IV; (ii)title V with respect to applications described in section 501(b)(2)(B); and
 (iii)title V with respect to applications described in section 501(b)(2)(C). (2)A semiannual report that aggregates the number of orders, directives, or national security letters with which the person was required to comply into separate categories of—
 (A)the number of national security letters received, reported in bands of 500 starting with 0–499; (B)the number of customer selectors targeted by national security letters, reported in bands of 500 starting with 0–499;
 (C)the number of orders or directives received, combined, under this Act for contents, reported in bands of 500 starting with 0–499;
 (D)the number of customer selectors targeted under orders or directives received, combined, under this Act for contents, reported in bands of 500 starting with 0–499;
 (E)the number of orders received under this Act for noncontents, reported in bands of 500 starting with 0–499; and
 (F)the number of customer selectors targeted under orders received under this Act for noncontents, reported in bands of 500 starting with 0–499.
 (3)A semiannual report that aggregates the number of orders, directives, or national security letters with which the person was required to comply in the into separate categories of—
 (A)the total number of all national security process received, including all national security letters, and orders or directives under this Act, combined, reported in bands of 250 starting with 0–249; and
 (B)the total number of customer selectors targeted under all national security process received, including all national security letters, and orders or directives under this Act, combined, reported in bands of 250 starting with 0–249.
 (4)An annual report that aggregates the number of orders, directives, and national security letters the person was required to comply with into separate categories of—
 (A)the total number of all national security process received, including all national security letters, and orders or directives under this Act, combined, reported in bands of 100 starting with 0–99; and
 (B)the total number of customer selectors targeted under all national security process received, including all national security letters, and orders or directives under this Act, combined, reported in bands of 100 starting with 0–99.
										(b)Period of time covered by reports
 (1)Reports under subsection (a)(1) or (a)(2)A report described in paragraph (1) or (2) of subsection (a) shall include only information— (A)relating to national security letters for the previous 180 days; and
 (B)relating to authorities under this Act for the 180-day period of time ending on the date that is not less than 180 days prior to the date of the publication of such report, except that with respect to a platform, product, or service for which a person did not previously receive an order or directive (not including an enhancement to or iteration of an existing publicly available platform, product, or service) such report shall not include any information relating to such new order or directive until 540 days after the date on which such new order or directive is received.
 (2)Reports under subsection (a)(3)A report described in paragraph (3) of subsection (a) shall include only information relating to the previous 180 days.
 (3)Reports under subsection (a)(4)A report described in paragraph (4) of subsection (a) shall include only information for the 1-year period of time ending on the date that is not less than 1 year prior to the date of the publication of such report.
 (c)Other forms of agreed to publicationNothing in this section prohibits the Government and any person from jointly agreeing to the publication of information referred to in this subsection in a time, form, or manner other than as described in this section.
 (d)DefinitionsIn this section: (1)ContentsThe term contents has the meaning given that term under section 2510 of title 18, United States Code.
 (2)National security letterThe term national security letter has the meaning given that term under section 603.  605. Reporting requirements for decisions, orders, and opinions of the Foreign Intelligence Surveillance Court and the Foreign Intelligence Surveillance Court of Review Not later than 45 days after the date on which the Foreign Intelligence Surveillance Court or the Foreign Intelligence Surveillance Court of Review issues a decision, order, or opinion, including any denial or modification of an application under this Act, that includes significant construction or interpretation of any provision of law or results in a change of application of any provision of this Act or a novel application of any provision of this Act, the Attorney General shall submit to the appropriate committees of Congress a copy of such decision, order, or opinion and any pleadings, applications, or memoranda of law associated with such decision, order, or opinion..
					(2)Conforming amendments
 (A)Reporting requirementsSection 403(b)(2)(B) of the FISA Amendments Act of 2008 (50 U.S.C. 1871 note) is amended to read as follows:
							
 (B)subject to section 404, section 603(a)(1) of such Act is amended— (i)in subsection (a), by striking section 502(b), 702(l)(1), or 707 and inserting section 502(b); and
 (ii)in subsection (b), by striking section 502(b), 702(l)(1), or 707. and inserting section 502(b).; and. (B)Transition proceduresSection 404(b)(4) of the FISA Amendments Act of 2008 (50 U.S.C. 1801 note) is amended—
 (i)by amending subparagraph (A) to read as follows:  (A)Continued applicabilityNotwithstanding any other provision of this Act or of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), the reporting requirements of title VI of such Act related to sections 702(l)(1) and 707, and sections 702(l) and 707 of such Act, as added by section 101(a), shall continue to apply until the date that the certification described in subparagraph (B) is submitted.; and
 (ii)by amending subparagraph (B)(iv) to read as follows:  (iv)that states that the information required to be included in a review, assessment, or report under title VI of such Act, or section 702(l) or 707 of such Act, as added by section 101(a), relating to any acquisition conducted under title VII of such Act, as amended by section 101(a), has been included in a review, assessment, or report under such title IV or section 702(l) or 707..
 (3)Table of contents amendmentThe table of contents in the first section is amended by striking the item relating to section 601 and inserting the following:
						Sec. 601. Definitions.
								Sec. 602. Semiannual report of the Attorney General.
								Sec. 603. Availability of reports and submissions.
								Sec. 604. Public reporting by persons subject to orders.
								Sec. 605. Reporting requirements for decisions, orders, and opinions of the Foreign Intelligence
			 Surveillance Court and the Foreign Intelligence Surveillance Court of
			 Review.
							.
					
				403.
				Submission of reports
				
					(a)
					Electronic surveillance
 Section 108(a)(1) (50 U.S.C. 1808(a)(1)) is amended by striking the House Permanent Select Committee on Intelligence and the Senate Select Committee on Intelligence, and the Committee on the Judiciary of the Senate, and inserting the Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of Representatives and the Select Committee on Intelligence and the Committee on the Judiciary of the Senate.
				
					(b)
					Physical searches
 The matter preceding paragraph (1) of section 306 (50 U.S.C. 1826) is amended—  (1) in the first sentence, by striking Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate, and the Committee on the Judiciary of the Senate, and inserting Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of Representatives and the Select Committee on Intelligence and the Committee on the Judiciary of the Senate; and
					
						(2)
 in the second sentence, by striking and the Committee on the Judiciary of the House of Representatives.  (c) Pen registers and trap and trace devices Section 406(b) (50 U.S.C. 1846(b)) is amended—
					
						(1)
 in paragraph (2), by striking ; and and inserting a semicolon;  (2) in paragraph (3), by striking the period and inserting a semicolon; and
					
						(3)
 by adding at the end the following new paragraphs:   (4) each department or agency on behalf of which the Attorney General or a designated attorney for the Government has made an application for an order authorizing or approving the installation and use of a pen register or trap and trace device under this title; and
							
								(5)
 for each department or agency described in paragraph (4), each number described in paragraphs (1), (2), and (3).
							.
 (d)Access to certain business records and other tangible thingsSection 502(a) (50 U.S.C. 1862(a)) is amended by striking Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence and the Committee on the Judiciary of the Senate and inserting Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of Representatives and the Select Committee on Intelligence and the Committee on the Judiciary of the Senate.
				VOther provisions
			501.
				Unauthorized Disclosure or Removal of Certain Classified Information
 (a)Prohibition on unauthorized disclosureAn officer, employee, contractor, or consultant of the United States, or an officer, employee, contractor, or consultant of a recipient of an order issued pursuant to section 501 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861) who—
 (1)knowingly comes into possession of classified information or documents or materials containing classified information of the United States that—
 (A)was submitted in connection with an application to the court established under section 103(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(a));
 (B)was submitted in connection with an order approved by such court; or
 (C)was acquired pursuant to an order or directive of such court; and
 (2)(A)knowingly and willfully communicates, transmits, or otherwise makes available to an unauthorized person, such classified information or documents or materials; or
 (B)knowingly removes such documents or materials without authority and with the intent to retain such documents or materials at an unauthorized location,
 shall be punished according to subsection (b).(b)Term of imprisonmentA person who violates this section shall be fined under title 18, United States Code, or— (1)for a violation of paragraph (2)(A) of subsection (a), imprisoned for not more than 10 years; or
 (2)for a violation of paragraph (2)(B) of such subsection, imprisoned for not more than 1 year, or both.(c)Provision of information to CongressFor purposes of this section, the provision of information or documents or materials to Congress shall not constitute an offense under subsection (a).
 (d)Classified information of the United States definedIn this section, the term classified information of the United States means information originated, owned, or possessed by the United States Government concerning foreign intelligence, the national defense or foreign relations of the United States that has been determined pursuant to law or Executive order to require protection against unauthorized disclosure in the interests of national security.
 502.Appointment of amicus curiaeSection 103 (50 U.S.C. 1803) is amended by adding at the end the following:
				
					(i)Amicus curiae
 (1)AuthorizationNotwithstanding any other provision of law, a court established under subsection (a) or (b) is authorized, consistent with the requirement of subsection (c) and any other statutory requirement that the court act expeditiously or within a stated time, to appoint amicus curiae to assist the court in the consideration of a covered matter.
 (2)DefinitionsIn this subsection: (A)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (i)the Committee on the Judiciary and the Select Committee on Intelligence of the Senate; and (ii)the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives.
 (B)Covered matterThe term covered matter means a matter before a court established under subsection (a) or (b)—
 (i)that, in the opinion of such a court, presents a legal or technical issue regarding which the court's deliberations would benefit from participation by an amicus curiae; and
 (ii)that pertains to— (I)an application for an order under this title, title III, IV, or V of this Act, or section 703 or 704 of this Act;
 (II)a review of a certification or procedures under section 702 of this Act; or (III)a notice of non-compliance with any such order, certification, or procedures.
 (3)DesignationThe courts established by subsection (a) and (b) shall each designate 1 or more individuals who have been determined by appropriate executive branch officials to be eligible for access to classified national security information, including sensitive compartmented information, who may be appointed to serve as amicus curiae. In appointing an amicus curiae pursuant to paragraph (1), the court may choose from among those so designated.
 (4)ExpertiseAn individual appointed as an amicus curiae under paragraph (1) may be a special counsel or an expert on privacy and civil liberties, intelligence collection, telecommunications, or any other area that may lend legal or technical expertise to the court.
 (5)DutiesAn amicus curiae appointed under paragraph (1) to assist with the consideration of a covered matter shall carry out the duties assigned by the appointing court. That court may authorize, to the extent consistent with the case or controversy requirements of Article III of the Constitution of the United States and the national security of the United States, the amicus curiae to review any application, certification, petition, motion, or other submission that the court determines is relevant to the duties assigned by the court.
 (6)NotificationA court established under subsection (a) or (b) shall notify the Attorney General of each exercise of the authority to appoint an amicus curiae under paragraph (1).
 (7)AssistanceA court established under subsection (a) or (b) may request and receive (including on a non-reimbursable basis) the assistance of the executive branch in the implementation of this subsection.
 (8)AdministrationA court established under subsection (a) or (b) may provide for the designation, appointment, removal, training, support, or other administration of an amicus curiae appointed under paragraph (1) in a manner that is not inconsistent with this subsection.
 (9)Congressional oversightThe Attorney General shall submit to the appropriate committees of Congress an annual report on the number of notices described in paragraph (6) received by Attorney General for the preceding 12-month period.
 (j)Review of FISA court decisionsFollowing issuance of an order under this Act, a court established under subsection (a) shall certify for review to the court established under subsection (b) any question of law that may affect resolution of the matter in controversy that the court determines warrants such review because of a need for uniformity or because consideration by the court established under subsection (b) would serve the interests of justice. Upon certification of a question of law under this subsection, the court established under subsection (b) may give binding instructions or require the entire record to be sent up for decision of the entire matter in controversy.
					(k)Review of FISA court of review decisions
 (1)CertificationFor purposes of section 1254(2) of title 28, United States Code, the court of review established under subsection (b) shall be considered to be a court of appeals.
 (2)Amicus curiae briefingUpon certification of an application under paragraph (1), the Supreme Court of the United States may appoint an amicus curiae designated under subsection (i)(3), or any other person, to provide briefing or other assistance..
			503.
				Emergencies involving non-United States persons
 (a)In generalSection 105 (50 U.S.C. 1805) is amended— (1)by redesignating subsections (f), (g), (h), and (i) as subsections (g), (h), (i), and (j), respectively; and
 (2)by inserting after subsection (e) the following:  (f) (1)Notwithstanding any other provision of this Act, the lawfully authorized targeting of a non-United States person previously believed to be located outside the United States for the acquisition of foreign intelligence information may continue for a period not to exceed 72 hours from the time that the non-United States person is reasonably believed to be located inside the United States and the acquisition is subject to this title or to title III of this Act, provided that the head of an element of the intelligence community—
 (A)determines— (i)that there exists an exigent circumstance; and
 (ii)there is reason to believe that the target of the acquisition has communicated or received or will communicate or receive foreign intelligence information relevant to the exigent circumstance;
 (B)promptly notifies the Attorney General of a determination under subparagraph (A); and (C)requests, as soon as practicable, the employment of emergency electronic surveillance under subsection (e) or the employment of an emergency physical search pursuant to section 304(e), as warranted.
 (2)The authority under this subsection to continue the acquisition of foreign intelligence information is limited to a period not to exceed 72 hours and shall cease upon the earlier of the following:
 (A)The employment of emergency electronic surveillance under subsection (e) or the employment of an emergency physical search pursuant to section 304(e).
 (B)An issuance of a court order under this title or title III of this Act. (C)The Attorney General provides direction that the acquisition be terminated.
 (D)The head of the element of the intelligence community conducting the acquisition determines that a request under paragraph (1)(C) is not warranted.
 (E)When the threat of death or serious bodily harm to any person is no longer reasonably believed to exist.
 (3)Nonpublicly available information concerning unconsenting United States persons acquired under this subsection shall not be disseminated during the 72 hour time period under paragraph (1) unless necessary to investigate, reduce, or eliminate the threat of death or serious bodily harm to any person.
 (4)If the Attorney General declines to authorize the employment of emergency electronic surveillance under subsection (e) or the employment of an emergency physical search pursuant to section 304(e), or a court order is not obtained under this title or title III of this Act, information obtained during the 72 hour acquisition time period under paragraph (1) shall not be retained, except with the approval of the Attorney General if the information indicates a threat of death or serious bodily harm to any person.
 (5)Paragraphs (5) and (6) of subsection (e) shall apply to this subsection.. (b)Notification of emergency employment of electronic surveillanceSection 106(j) (50 U.S.C. 1806(j)) is amended by striking section 105(e) and inserting subsection (e) or (f) of section 105.
				504.Periodic review
			 of intelligence community procedures for the acquisition, retention, and
			 dissemination of intelligence
 (a)In generalTitle V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) is amended by adding at the end the following:
					
						511.Periodic review of intelligence community procedures for the acquisition, retention, and
			 dissemination of intelligence
 (a)Head of an element of the intelligence community definedIn this section, the term head of an element of the intelligence community means, as appropriate—
 (1)the head of an element of the intelligence community; or
 (2)the head of the department or agency containing such element.
								(b)Review of
			 procedures approved by the Attorney General
								(1)Requirement for
 immediate reviewEach head of an element of the intelligence community that has not obtained the approval of the Attorney General for the procedures, in their entirety, required by section 2.3 of Executive Order 12333 (50 U.S.C. 3001 note) within 5 years prior to the date of the enactment of the FISA Reform Act of 2015, shall initiate, not later than 180 days after such date of enactment, a review of the procedures for such element, in accordance with paragraph (3).
								(2)Requirement for
 reviewNot less frequently than once every 5 years, each head of an element of the intelligence community shall conduct a review of the procedures approved by the Attorney General for such element that are required by section 2.3 of Executive Order 12333 (50 U.S.C. 3001 note), or any successor order, in accordance with paragraph (3).
								(3)Requirements
 for reviewsIn coordination with the Director of National Intelligence and the Attorney General, the head of an element of the intelligence community required to perform a review under paragraphs (1) or (2) shall—
 (A)review existing procedures for such element that are required by section 2.3 of Executive Order 12333 (50 U.S.C. 3001 note), or any successor order, to assess whether—
 (i)advances in communications or other technologies since the time the procedures were most recently approved by the Attorney General have affected the privacy protections that the procedures afford to United States persons, to include the protections afforded to United States persons whose nonpublic communications are incidentally acquired by an element of the intelligence community; or
 (ii)aspects of the existing procedures impair the acquisition, retention, or dissemination of timely, accurate, and insightful information about the activities, capabilities, plans, and intentions of foreign powers, organization, and persons, and their agents; and
 (B)propose any modifications to existing procedures for such element in order to—
 (i)clarify the guidance such procedures afford to officials responsible for the acquisition, retention, and dissemination of intelligence;
 (ii)eliminate unnecessary impediments to the acquisition, retention, and dissemination of intelligence; or
 (iii)ensure appropriate protections for the privacy of United States persons and persons located inside the United States.
 (4)NoticeThe Director of National Intelligence and the Attorney General shall notify the congressional intelligence committees following the completion of each review required under this section.
								(5)Requirement to
 provide proceduresUpon the implementation of any modifications to procedures required by section 2.3 of Executive Order 12333 (50 U.S.C. 3001 note), or any successor order, the head of the element of the intelligence community to which the modified procedures apply shall promptly provide a copy of the modified procedures to the congressional intelligence committees.. 
				(b)Clerical
 amendmentThe table of sections in the first section of the National Security Act of 1947 is amended by adding after the section relating to section 510 the following:
					Sec. 511. Periodic review of intelligence community procedures for the acquisition, retention, and
			 dissemination of intelligence..  
				505.Preservation of treatment of non-United States persons traveling outside United States as agents of
 foreign powersSection 101(b)(1) (50 U.S.C. 1801(b)(1)) is amended— (1)in subparagraph (A), by inserting before the semicolon at the end the following: , irrespective of whether the person is inside the United States; and
 (2)in subparagraph (B)— (A)by striking of such person’s presence in the United States; and
 (B)by striking such activities in the United States and inserting such activities. 506.Improvement to investigations of international proliferation of weapons of mass destructionSection 101(b)(1) (50 U.S.C. 1801(b)(1)), as amended by section 506, is further amended by striking subparagraph (E) and inserting the following:
				
 (E)engages in the international proliferation of weapons of mass destruction, or activities in preparation therefor, for or on behalf of a foreign power, or knowingly aids or abets any person in the conduct of such proliferation or activities in preparation therefor, or knowingly conspires with any person to engage in such proliferation or activities in preparation therefor; or.
			507.Sunset of access to business records, authority for roving surveillance, and individual
			 terrorists as agents of foreign powers
 (a)Access to business records and authority for roving surveillanceSection 102(b)(1) of the USA PATRIOT Improvement and Reauthorization Act of 2005 (50 U.S.C. 1805 note) is amended by striking June 1, 2015 and inserting December 15, 2019.
 (b)Individual terrorist as agents of foreign powersSection 6001(b)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 1801 note) is amended by striking June 1, 2015 and inserting December 15, 2019.
				508.Restoration of authority for access to business records, roving surveillance, and individual
 terrorists as agents of foreign powersEffective on the date of the enactment of this Act, sections 101(b)(1)(C), 105(c)(2), 501, and 502 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(b)(1)(C), 1805(c)(2), 1861, and 1862 ) are amended to read as each such section read on May 31, 2015.
			